DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 12/01/2020, have been received and entered.  Claims 1-51 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-44 and 47-51, drawn to methods of treating cancer comprising administration of at least on mitochondrial biogenesis inhibitor.
Group II, claim(s) 45-46, drawn to kits comprising reagents for identifying an up-regulation of at least two biomarkers selected from HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of Group I is the application of at least one mitochondrial biogenesis inhibitor to treat cancer, whereas the technical feature of Group II are the “reagents” for identifying an up-regulation of at least two biomarkers selected from HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR.  While the claims of Group I do require some form of acquiring knowledge as to the expression of at least one of HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR, there is no requirement whatsoever that any “reagents” are used, i.e., the claims of Group I do not actually require that the expression level of at least one of HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR is actually actively determined as part of the claimed method.  Put differently, the claims of Group I only require, for example, a physician reading a lab report detailing the expression levels of HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR in a sample from a patient.





ELECTION OF SPECIES
SPECIES ELECTION I (Biomarker)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The “at least one biomarker prognostic of endocrine therapy resistance” selected from  HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR.
The disclosed species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature of HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, and TIGAR is that they are purported biomarkers of prognostic of endocrine therapy resistance.  However, determining expression levels of such biomarkers was known in the art and is therefore not a special technical feature linking the claimed biomarkers. For example, MARTINEZ-OUTSHOORN ET AL. (2011) teach that overexpression of TIGAR “protects epithelial cancer cells from tamoxifen-induced apoptosis”, which provides “genetic evidence that increased mitochondrial function confers tamoxifen resistance”.  SOTGIA ET AL. (2012) teach AKAP1, GRPEL1, and MRPL15 are involved in mitochondrial biogenesis and are upregulated in human breast cancer cells. Thus, the use of expression levels of the claimed genes/proteins as biomarkers of cancer is not a special technical feature linking these genes/proteins.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
To be clear, Applicants are required to elect the specific biomarker(s) that are determined in the claimed methods.  For example, complete, proper elections could be “Applicants elect HSPD1 as the prognostic biomarker” or “Applicants elect a plurality of one or more of HSPD1, GRPEL1, MRPL15, MRPS16, COX4l1, ENO1, and ENO2”.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-44 and 47-51.

SPECIES ELECTION II (mitochondrial biogenesis inhibitor)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The “at least one mitochondrial biogenesis inhibitor” that is administered, e.g., a mitoriboscin, the combination of an oxidative metabolism inhibitor and a glycolytic metabolism inhibitor, a repurposcin, an antimitoscin, a mitoketoscin, a mitoflavoscin, a mitoflavin, a TPP-derivative, and an MDIVI-1 derivative.
The disclosed species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature of a mitoriboscin, the combination of an oxidative metabolism inhibitor and a glycolytic metabolism inhibitor, a repurposcin, an antimitoscin, a mitoketoscin, a mitoflavoscin, a mitoflavin, a TPP-derivative, and an MDIVI-1 derivative is that they are purported mitochondrial biogenesis inhibitors for use in treating cancer.  However, these classes of agents do not share a common activity or chemical structure.  Indeed, “mitoriboscin” encompasses at least four different chemical classes having completely different, non-overlapping structures. See [0013]; Claim 8. Repurposcins include, inter alia, the well-known chemotherapeutic agents irinotecan hydrochloride, cyclosporine, rapamycin, everolimus, etc. having completely different structures and mechanisms of action. See [0019].  Obviously, the administration of these well-known chemotherapeutic agents to treat cancer is not a special technical feature linking the claimed “at least one mitochondrial biogenesis inhibitor”.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
To be clear, Applicants are required to elect the specific “at least one mitochondrial biogenesis inhibitor” that is administered in the claimed methods.  For example, complete, proper elections could be “Applicants elect the mitoriboscin of the formula 
    PNG
    media_image1.png
    225
    99
    media_image1.png
    Greyscale
” or “Applicants elect a combination of doxycycline, azithromycin, and ascorbic acid”.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10, 12-44, and 47-51.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629